Citation Nr: 0400306	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed post traumatic 
stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.  

This case comes to the Veterans' Board of Appeals (Board) on 
appeal from a January 2000 decision by the RO.  

The veteran failed to appear at a local RO hearing scheduled 
in March 2003.  

The veteran failed to appear at a Travel Board hearing 
scheduled in October 2003.  

(This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.)  



REMAND

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
rating decisions in January 2000 and November 2002; Statement 
of the Case (SOC) in November 2002; Supplemental Statement of 
the Case (SSOC) in March 2003; and in a March 2001 letter, 
the RO has notified him of the evidence needed to 
substantiate his claim of service connection for PTSD.  

Specifically, in the Rating Decisions, the SOC, and the SSOC, 
the RO provided the veteran with the regulatory principles 
relating to service connection, and notified the veteran of 
the evidence it considered.  The RO also explained 
essentially what the evidence must show for a service 
connection for PTSD.  

In the March 2001 letter, the RO informed the veteran about 
VCAA and the duties of VA under the Act.  Specifically, the 
RO notified the veteran of what information and evidence was 
needed from him, what he could do to help with his claim, and 
what specifically VA would do to assist him to obtain 
evidence for his claim of service connection.  

As to its duty to assist under the VCAA, however, the Board 
notes that, though the RO made an effort to assist the 
veteran in obtaining evidence for his claims, there are still 
medical records that the RO should obtain.  

Specifically, the Board notes that the veteran has been 
receiving treatment from the Vet Center in Springfield, MA, 
since December 2000, however those records have not been 
requested by the RO.  The Vet Center medical records should 
be obtained, as they are relevant to the veteran's claim.  
Additionally, any other VA or private medical treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, on remand, the RO should request all VA and 
private medical records for treatment of the veteran for any 
psychiatric disorder since June 1974, when he was discharged 
from active duty service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  

In the present case, the veteran's claim of service 
connection for PTSD was previously denied by the RO in 
January 2000, on the basis that there was no evidence of 
record of PTSD showing a chronic disability subject to 
service connection.  

The Board has determined that remand of this particular issue 
is necessary to accomplish the extensive development still 
required before it finally adjudicates the issue of service 
connection for PTSD.

The Board notes that in a letter dated in March 2001, from 
David F. Bressen, M.Ed., M.S.W., L.I.C.S.W., the veteran has 
a current diagnosis of PTSD, chronic and severe, and has been 
receiving treatment at the Vet Center in Springfield, MA, 
since December 2000.  

However, this letter was not received by the RO, and thus, 
incorporated into the claim file, until January 2003.  

The claim file shows that the VA last examined the veteran 
for compensation purposes in May 2001.  At that time, 
although the examiner reviewed the claim file, as the 
previously noted March 2001 letter from Mr. Bressen was not 
yet of record, the VA examiner was unable to take that 
information into consideration during the VA examination.  

On the May 2001 VA examination, the examiner noted that the 
veteran presented "with a somewhat pressured report of 
symptoms of [PTSD] associated with his time spent in the 
military in Thailand primarily launching and receiving 
bombing missions."  

The VA examiner determined that it was unclear whether that 
exposure met criterion A for PTSD.  Moreover, the examiner 
opined that the severity and scope of the veteran's 
symptomatology as reported was not consistent with the nature 
of trauma exposure he described and that there was "a 
somewhat affected or perhaps malingered quality to this 
veteran's presentation."  

The VA examiner further noted that, other than the veteran's 
service medical records already in the claim file, there were 
no other medical records and no prior treatment records 
indicating any historical data and that the veteran had 
refused permission for the examiner to contact any of his 
family members.  Accordingly, the examiner concluded that 
there was insufficient evidence for a psychiatric diagnosis 
and deferred making an Axis I diagnosis.  

Given the diagnosis of PTSD by Mr. Bressen, it is the Board's 
judgment that the veteran should be afforded another VA PTSD 
examination, to determine whether there is a valid diagnosis 
of PTSD under the standards of DSM-IV and whether any such 
diagnosis is medically related to a specific service 
stressor.  38 C.F.R. § 3.304(f) (2003).  

Further, as part of the duty to assist, an effort should be 
made by the RO to verify any service stressors upon which a 
diagnosis of PTSD, if any, is made.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The RO in this 
regard should contact the veteran in order to notify him 
about his claim and request from him evidence to support his 
claim, specifically, identification of any stressors he 
endured while in service that are directly related to a 
diagnosis of PTSD.  

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate 
steps to contact the veteran, notify 
him about the VA's notice and 
development requirements under the 
Veterans Claims Assistance Act of 2000, 
and obtain the names and addresses of 
all health care providers (VA or non-
VA) where he has received examination 
or treatment for a psychiatric disorder 
since his February 1974 release from 
active service. After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already of record. This includes, but 
is not limited to, records from the Vet 
Center in Springfield, MA.  

2.  The RO then should take appropriate 
steps to contact the veteran in order 
to have him submit specific information 
and details regarding all of his 
claimed stressors in service that would 
serve to support his assertions of 
having a diagnosis of PTSD.  The RO 
should attempt to verify the claimed 
service stressors, including through 
contact with the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  In any attempt for 
verification of the veteran's alleged 
stressors, based on the information 
provided by the veteran, the RO should 
prepare a summary of the reported 
stressors (which should include dates, 
place, and a detailed description of 
the alleged incidents) and forward the 
summary (along with copies of his 
service personnel records and any other 
relevant evidence) to the appropriate 
office.  

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to definitively diagnose or 
rule out the claimed PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.  Any 
diagnosis of PTSD should be in 
accordance with the criteria of DSM-IV.  
If PTSD is diagnosed, the examiner must 
specify the stressors, which support 
the diagnosis, and the examiner should 
explain why such stressors are deemed 
sufficient under DSM-IV.  

4.  Following completion of the 
foregoing, the RO should review, on the 
merits, the veteran's claim of service 
connection for PTSD. If the decision 
remains adverse to the veteran, the RO 
should provide him and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


